Citation Nr: 1128561	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the residuals of a low back injury.  

2.  Entitlement to service connection for a left leg disability, claimed as due to a low back injury.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.   Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1966 to January 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  The Veteran did not sustain a low back injury during service, and did not experience chronic symptoms of a low back disorder during service.  

2.  The Veteran did not experience continuous low back symptoms since service.  

3.  Herniated disc disease of the lumbar spine was not manifested within one year of service.  

4.  A low back disability is not related to service.  

5.  A left leg disability is not related to a service-connected disability.  



CONCLUSIONS OF LAW

1.  The residuals of a low back injury were neither incurred in nor aggravated by service, nor may degenerative disc disease of the lumbar spine be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  Service connection for a left leg disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An August 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board notes that VA has not arranged for the Veteran to undergo an examination, but finds that remanding for this is not necessary.  In this regard, it is noted that under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

The requirements for a VA examination and medical opinions are not met for the issues decided in this case.  The weight of the credible lay and medical evidence, including the service treatment records, demonstrate no in-service low back injury, disease, or event or arthritis during any applicable presumptive period, nor is there credible evidence of continuity of symptoms since service.  In the absence of evidence of an in-service disease or injury, or disease of arthritis within one year of service, referral of this case to obtain an examination and/or an opinion as to the etiology of the claimed low back disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's low back disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The claim for service connection for a left leg disorder is solely based on the theory of secondary service connection to a low back disability; however, as service connection is being denied for a low back disability, the claim for service connection for a left leg disability has been rendered moot.  As such, an examination is not deemed necessary.  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis or sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Low Back Injury Residuals

The Veteran contends that he sustained an injury of his low back during service when he fell into a four foot hole during the night while undergoing training.  He stated that he had told his sergeant of the injury, but nothing was done about it.  In his notice of disagreement, he wrote that he had experienced low back problems ever since then.

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a low back injury during service.  Review of the STRs shows no complaint or manifestation of a low back injury or disability.  Moreover, at the time of examination for separation from service, which was still during service and more contemporaneous to the claimed events than much later recollections, the Veteran specifically denied a history or complaints of recurrent back pain.  On service separation examination, clinical evaluation of the spine was normal.  

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous low back symptoms since service, including that herniated disc disease of the lumbar spine was not manifested within one year of service to warrant the one year arthritis presumption.  Private treatment records show that in May 2004 the Veteran underwent an MRI examination that demonstrated a herniated disc in L4-5 of the back.  This degenerative disc disease was not manifested within one year of the Veteran's separation from service and, thus service connection on a presumptive basis is not warranted.  

Post-service private treatment records show that the Veteran was first seen for complaints of low back pain in May 2004 which is, notably, 24 years after service separation.  At that time, he gave no history of back injury, including of back injury during service.  Such a contemporaneous history presented by Veteran when seeking treatment, that does not include any history of low back injury in service or history of chronic or continuous symptoms of the low back, is highly probative of the non-occurrence of low back injury in service and of no chronic low back symptoms during service or continuous low back symptoms after service separation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In a veteran's claim for benefits, lay evidence can be competent and sufficient to establish a diagnosis of a condition when either a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis, or where lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this case, the Veteran's recent statements made for compensation purposes of back injury in service are not credible, as they are inconsistent with the Veteran's own, more contemporaneous history at the time he separated from active duty service, are inconsistent with the clinical findings of normal spine at service separation, and are inconsistent with the history of back pain that the Veteran gave during treatment after service in May 2004 of low back pain for the last several years that did not include a history of low back injury in service or chronic or continuous symptoms since that injury.  Thus there is no credible evidence of continuous symptoms of low back pain since service.  

The Board further finds that the weight of the evidence demonstrates that a current low back disability is not related to service.  While the Veteran claims to have sustained a back injury during service, as noted, there is no credible evidence that he did sustain such injury, or that he has had continuous symptoms of a resulting back disability since his discharge from active duty.  Therefore, there is no factual basis of in-service injury or disease or chronic low back symptoms, or continuous low back symptoms since service, upon which a competent medical opinion could relate the current low back disability to service, or by which a factual finding of nexus by continuity of symptomatology could be made.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of a low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for Left Leg Disability

The Veteran has claimed that service connection for a left leg disability is warranted as it is related to his low back disability.  The evidence shows that in March 2004 the Veteran was treated for complaints of left leg pain that were later found to be related to the back disability that was eventually diagnosed as a disc herniation.  As noted above, however, service connection for a low back disability has been denied.  As such, there is no legal basis for the establishment of service connection for a low back disorder on a secondary basis.  


ORDER

Service connection for the residuals of an injury of the low back is denied.  

Service connection for a left leg disorder, claimed as due to a low back injury, is denied.  


REMAND

Regarding the claims for service connection for bilateral hearing loss and tinnitus, the Board notes that the Veteran has reported that he was exposed to acoustic trauma of small arms fire during service and that this resulted in the current hearing loss and tinnitus that he now reports.  In a veteran's claim for benefits, lay evidence can be competent and sufficient to establish a diagnosis of a condition when either a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis, or where lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d 1372.  Given the Veteran's contentions of in-service noise exposure, current complaints of hearing loss and tinnitus, which he believes is related to the noise exposure during service, the Board finds that the low threshold need for a VA compensation examination have been met.  McLendon, 20 Vet. App. at 79.  

Accordingly, the issues of service connection for bilateral hearing loss and tinnitus are REMANDED for the following action:


1.  The RO/AMC should arrange for the Veteran to undergo a VA audiologic examination to ascertain the current nature and etiology of his hearing loss and tinnitus.  The examiners should be requested to render opinions regarding whether it is at least as likely as not (probability 50 percent of more) that any hearing loss and tinnitus are related to service, specifically the Veteran's claims of acoustic trauma while on active duty.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issues of service connection for bilateral hearing loss and tinnitus.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


